DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 9 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected ‘control method of a washing machine (Group I)’, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/25/2021.
Applicant's election with traverse of Group II washing machine, Claims 1-8 and 10-13 in the reply filed on 05/25/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden on the examiner. This is not found persuasive because even though the inventions of the Groups I and II require the technical feature of a washing machine with an inner tub, a water collection structure and a drainage control apparatus” of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhan et al. (CN105568616A). Zhan et al. teaches a washing machine (abstract, Fig 1) with an inner tub (inner tub 1), a water collection structure (outer tub 3, for collecting water discharged from inner drum 1, page 8 para 1) and a drainage control apparatus (assembly including drain valve 6, sealing assembly 4, sealing member 41, see Fig 2, Embodiment 1, page 5 para 1, page 7 para 5). Hence Groups I and II lack unity of invention. It is to be noted that the search burden is a U.S. Practice and is not applicable for this 371 national stage application.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, the claim limitation “a water collection structure” in line 3 and “drainage control apparatus” in line 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Regarding claim 2, the claim limitation “main control apparatus” in line 2, “detection apparatus” in line 2  and “drainage apparatus” in line 3 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Regarding claim 3, the claim limitation “water collection cavity” in line 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Regarding claims 5, 12 and 13
Regarding claim 10, the claim limitation “float adjusting valve” in line 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “a water retaining bar” in line 2. In particular, the term “bar” is unclear as it not representative of the structure (part 501) depicted in Fig. 2. The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 4 recites the limitation “an upper side of the mounting plate” in line 4. The term “upper side” is ambiguous. The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. For the purposes of compact prosecution, the Examiner has interpreted “an upper side of the mounting plate” as ‘an upper surface of the mounting plate”.
Claims 11 and 13 are rejected as containing the same indefiniteness issues as above in claim 4, from which these claims depend. 
Claim 10 recites the limitation “a water collection structure” in line 2. It is not clear whether or not this limitation refers back to the “water collection structure” of claim 1 ln 3. The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. For the purposes of compact 
Regarding claim 10, as interpreted by the Examiner above, Applicant fails to explain what the “a float adjusting valve” is. Applicant discloses a floating ball (Embodiment I, last para), however does not make it clear if the floating ball is a part or whole of the claimed float adjusting valve. The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkall et al. (US-3060713-A). 
Regarding claims 1-8 and 10-13, Burkall et al. teaches a washing machine, comprising an inner tub (perforated drum 14), a water collection structure (sump 38) located below bottom of the inner tub (see fig. 1, Col 3 ln 20-23) and a drainage control apparatus (discharge control means) communicating with the water collection structure (control means controls flow of water from the sump via the pump, Col 7 ln 6-8) according to a water level in the water collection structure  (see claim 6, Col 7 ln 8-14);
main control apparatus (circuitry of water level control system Fig. 3, 4, col 1 ln 15-17), a detection apparatus (liquid level control means including pressure switches (42,43), air dome (39), air hose (41), see Fig 1, Col 3 ln 23-29) for detecting the water level in the water collection structure (Col 1 ln 51-55, Col 3 ln 34-47), and a drainage apparatus (including pump 26, conduits 79 and 84, two way valve 28, see annotated Fig. 5) for draining the water in the water collection structure (see Fig 5, Col 4 ln 27-31);  both electrically connected with the main control apparatus (Col 4 ln 13-14, 16-17); wherein the detection apparatus is a pressure sensor arranged in the water collection structure (air pressure dome 39 that senses the pressure is arranged with in the sump, Col 3 ln 30-34, Fig 1);

    PNG
    media_image1.png
    960
    827
    media_image1.png
    Greyscale
wherein the water collection structure  (sump 38) comprises a water collection cavity having an upper opening (see annotated Fig 1) ; an upper end of a side wall of the water collection cavity is lower than the tub bottom of the inner tub (i.e. drum bottom) (see Col 3 ln 44-47), the inner tub is communicated with 
wherein the water collection structure comprises a mounting plate and a water retaining bar arranged on the mounting plate; the mounting plate and the water retaining bar form the water collection cavity; the detection apparatus (specifically air dome 39) is arranged on an upper side of the mounting plate (see annotated Fig 1), wherein the detection apparatus can be detachably connected with the mounting plate (by detaching the air hose 41);
wherein the drainage apparatus (see annotated Fig. 5) comprises a drainage pipe (conduit 84) communicating with the water collection structure (sump 38); a control structure (two way valve 28, solenoid 81, pivotal valve element 82, pump 26) for controlling the drainage pipe (conduit 84) to be connected/disconnected is arranged on the drainage pipe; the control structure (parts 26, 28, 81, 82) is communicated with the drainage pipe (conduit 84) (see annotated Fig. 5) and is electrically connected with the main control apparatus (Col 4 ln 34-40)  ; the main control apparatus controls the control structure (parts 81 and 26) to be turned on/ off according to the water level  (level 48 or 49) in the water 
    PNG
    media_image2.png
    572
    804
    media_image2.png
    Greyscale
collection structure detected by the detection apparatus (using pressure sensitive switches 42 and 43);

wherein the control structure (pump with solenoid valve) is a drainage pump (26) communicating with the drainage pipe (conduit 84); the drainage pump is electrically connected (via solenoid 81), with the main control apparatus (solenoid 81 associated with the pump 26 controlled by the control system, see Fig. 3); and the main control apparatus controls the drainage pump (pump 26) to be turned on/off according to the water level (at levels 48 or 49, drain pump operates ) in the water collection structure detected by the detection apparatus (high or low level pressure switches 42 and 43 respectively);
wherein the drainage control apparatus comprises a drainage pipe (conduit 84) communicating with a water collection structure (Fig. 5) ; a float adjusting valve (two way valve 28) is arranged in the drainage pipe (Fig. 5); and   when a water level in the water collection structure (sump 38) reaches a certain height (level 49, Fig. 1), the float adjusting valve is open (valve 28 opens to the drain as solenoid 81 energizes when level 489 is reached), and the water in the water collection structure is drained out of the washing machine through the drainage pipe (conduit 84) (Col 4 ln 63- 73, claim 7).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D./Examiner, Art Unit 1711       

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711